Citation Nr: 0432238	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial evaluation for a 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk

INTRODUCTION

The veteran served on active duty from November 1994 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified at a hearing before a decision review 
officer in March 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well- 
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In 
this regard, the RO notified the appellant of the VCAA in a 
letter dated in May 2002.  This letter pertained to claims 
for service connection. The veteran has not been informed of 
the specific evidence required to establish his increased 
rating claim. 

Diagnostic Code 5243 (formerly Diagnostic Code 5293) provides 
that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The incapacitating episode rating scheme set 
forth in Diagnostic Code 5243 is nearly the same as that 
utilized in the 2002 version of Diagnostic Code 5293.  Under 
DC 5243, Note 2 provides that when evaluating on the basis of 
chronic manifestations, the veteran's orthopedic disabilities 
must be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities must be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

The April 2004 VA exam indicates that MRIs demonstrated the 
presence of degenerative disc disease, and the veteran has 
reported radiculopathy.  In order for the RO to correctly 
rate the veteran's orthopedic disabilities and neurologic 
disabilities as contemplated by DC 5243, the Board finds that 
a current and more comprehensive neurological exam is 
warranted to include specialized EMG testing and nerve 
conduction testing.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  In addition, 
the RO must ensure that all VCAA notice 
obligations have been satisfied, to include 
notification to the appellant as to what evidence 
is required to establish his claim, to furnish all 
evidence in his possession pertinent to his claim, 
and to inform him what evidence the VA will 
obtain, and any other applicable legal precedent.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).  
See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the veteran 
with the appropriate release of information forms 
in order to obtain copies of all VA and private 
medical records that are not of record and pertain 
to treatment for the veteran's service-connected 
low back disability from June 2002 to the present.  
After obtaining the necessary waivers, the RO 
should obtain any outstanding records and 
associate them with the veteran's claims file.

3.  The RO should request the VA medical facility 
in Charleston to furnish copies of any medical 
records pertaining to treatment for his low back 
disorder from June 2002 to the present.

4.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be examined by a neurologist to evaluate the 
severity of the veteran's service connected back 
disability.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The examination 
report should include the following:

a) In addition to an electromyogram (EMG) and 
nerve conduction studies (NCS), any tests 
deemed necessary should be performed.  Range 
of motion studies of the lumbosacral spine 
should be performed and the examiner is 
requested to state what is the normal range 
of motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain.

b) The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent possible 
the functional impairment due to 
incoordination, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups.

c) If neurological involvement is identified, 
the examiner is requested to identify the 
nerve and indicate whether the degree of 
paralysis is complete or incomplete.  If 
incomplete whether the degree is moderate, 
moderately severe, or severe.  In addition, 
the examiner should elicit a history 
concerning the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

5.  Thereafter, the RO should readjudicate the 
appellant's claim.  If the benefit sought on 
appeal is not granted, the appellant should be 
provided with a supplemental statement of the 
case, and an opportunity to respond.  The case 
should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




